Filed 4/1/21 P. v. McKnight CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----




    THE PEOPLE,                                                                                C079211

                    Plaintiff and Respondent,                                     (Super. Ct. No. F14000328)

           v.

    TRENTON RAY MCKNIGHT,

                    Defendant and Appellant.




         Defendant Trenton Ray McKnight pleaded no contest to assault with intent to
commit a felony (Pen. Code, § 220, subd. (a)).1 Pursuant to a plea bargain, the trial court
imposed a stipulated term of four years in the Department of Juvenile Justice (DJJ), and
awarded defendant 291 days of presentence credit (253 actual and 38 conduct).




1   Undesignated statutory references are to the Penal Code.

                                                             1
       On appeal, defendant contends his conduct credits for presentence custody in
juvenile hall were erroneously limited to 15 percent pursuant to section 2933.1.
       We affirm.
                                      DISCUSSION
                               I. Procedural Background2
       Pursuant to a negotiated agreement, defendant pleaded no contest to assault with
intent to commit a felony (Pen. Code, § 220, subd. (a)). The parties agreed the conviction
would be a serious and violent felony. At the time of the plea, the court advised that any
“jail or prison” conduct credit would be limited to 15 percent.3
       At the time of sentencing, defendant was 16 years old. The trial court found
defendant spent 253 days in presentence custody in juvenile hall. At sentencing, defense
counsel asked the trial court not to apply the section 2933.1 15 percent limitation on
conduct credits because defendant was confined in a juvenile facility pretrial. The court
declined the request, sentenced defendant to four years in the DJJ, and awarded defendant
38 days presentence conduct credit, applying the 15 percent limitation in section 2933.1.
As we shall explain, reading any ambiguity in the court’s sentencing in defendant’s favor
and applying equal protection principles, defendant was awarded the credits to which he
was constitutionally entitled. Absent a reading of the trial court’s sentencing in
defendant’s favor, defendant was actually awarded 38 days more credit than he was
entitled to receive.




2 We dispense with the facts of defendant’s crime as they are unnecessary to resolve this
appeal.
3 The court also advised defendant a sex registration requirement would be imposed and
ultimately imposed that requirement.

                                             2
                                         II. Analysis
       A. Statutory Analysis
       Defendant contends he is entitled to additional presentence conduct credit at a rate
specified under section 4019 because section 2933.1, which limits presentence conduct
credits for violent felony convictions to 15 percent, does not apply to time spent in
juvenile hall. We conclude that under the plain language of the applicable statutes,
defendant would not be entitled to any conduct credit for the time he spent in juvenile
hall prior to sentencing.
       Defendant’s argument requires an analysis of three statutes: section 2900.5,
subdivision (a), section 2933.1, and section 4019.
       Defendant relies primarily on section 2900.5, subdivision (a), which states in
pertinent part: “In all felony . . . convictions, either by plea or by verdict, when the
defendant has been in custody, including, but not limited to, any time spent in a jail,
camp, work furlough facility, halfway house, rehabilitation facility, hospital, prison,
juvenile detention facility, or similar residential institution, all days of custody of the
defendant, including days . . . credited to the period of confinement pursuant to Section
4019, . . . shall be credited upon his or her term of imprisonment . . . .” (Italics added.)
       Presentence conduct credits are governed by section 4019. Section 4019,
subdivision (a)(1), in effect at the time, states: “(a) This section applies in all of the
following cases: [¶] (1) When a prisoner is confined in or committed to a county jail,
industrial farm, or road camp or any city jail, industrial farm, or road camp, including
all days of custody from the date of arrest to the date when the sentence commences,
under a judgment of imprisonment or of a fine and imprisonment until the fine is paid in
a criminal action or proceeding.” (Italics added.) As can be seen in the italicized text,
section 4019 does not mention confinement in a juvenile facility. Accordingly, under the
applicable statutes, conduct credits under section 4019 cannot be earned for confinement
time in juvenile hall. (In re Ricky H. (1981) 30 Cal.3d 176, 186 (Ricky H.) [“the statutory

                                               3
language of Penal Code section 4019 is clear. It . . . does not by its terms apply to
juveniles detained in juvenile hall”].) (Fn. omitted.)
        Section 2933.1 limits the conduct credits of persons convicted of violent felonies
as defined in section 667.5, subdivision (c). (§ 2933.1, subd. (a).) Subdivision (c) of
section 2933.1 states: “Notwithstanding Section 4019 or any other provision of law, the
maximum credit that may be earned against a period of confinement in, or commitment
to, a county jail, industrial farm, or road camp, or a city jail, industrial farm, or road
camp, following arrest and prior to placement in the custody of the Director of
Corrections, shall not exceed 15 percent of the actual period of confinement for any
person specified in subdivision (a).” (Italics added.) As can be seen from the italicized
text, section 2933.1, subdivision (c) does not mention juvenile facilities.
        Defendant argues that under the rules of statutory construction, the limitations of
section 2933.1 do not apply to defendants who were detained in juvenile facilities prior to
sentencing, and who are ultimately sentenced to a juvenile facility.
        Defendant’s argument centers on what he sees as the plain meaning of section
2933.1. According to defendant, because section 2933.1 does not mention juvenile
facilities, the 15 percent limitation applies to custody in the listed facilities — county jail,
industrial farm, road camp, or a city jail — but not to presentence custody in a juvenile
facility.
        However, as we have noted, section 4019 also does not provide presentence
conduct credit for time confined in juvenile facilities. Like 2933.1, the express language
of section 4019 applies only to presentence conduct credit for time confined in “a county
jail, industrial farm, or road camp or a city jail, industrial farm, or road camp.” While
section 2900.5, subdivision (a), provides that defendants shall be given credit for “all
days of custody” in a “juvenile detention facility,” “including days . . . credited to the
period of time of confinement pursuant to section 4019,” section 4019 does not provide
conduct credit for time to custody in juvenile detention facilities. Thus, under the plain

                                               4
meaning of section 4019, a person confined in a juvenile facility before sentencing is not
entitled to any conduct credits. (§ 4019, subd. (a)(1); Ricky H., supra, 30 Cal.3d at
p. 186.) And the omission of juvenile facilities from the list in the section 2933.1
limitation on conduct credits can be explained by the fact that the Legislature did not
intend that defendants receive conduct credits in juvenile facilities as indicated by the
omission of juvenile facilities in section 4019.
       We asked the parties to provide supplemental briefing as to two questions, the first
of which was: “Is defendant entitled to any presentencing conduct credits given that
neither Penal Code section 2933.1 nor section 4019 reference conduct credits for a person
in custody in juvenile facilities? (See [] Ricky H.[, supra,] 30 Cal.3d 176, People v.
Austin (1981) 30 Cal.3d 155, 165 and People v. Twine (1982) 135 Cal.App.3d 59, 62-63,
fn. 3.)” Defendant acknowledged our high court has held that “a minor committed to the
Youth Authority from adult court is not entitled to conduct credits for presentence
custody in juvenile hall, because conduct credits are inconsistent with the essentially
indeterminate nature of a Youth Authority commitment.” But then defendant points out
that “[t]he Abstract of Judgment indicates the defendant was sentenced to state prison,
with the proviso that he be housed at the Department of Juvenile Justice per Welfare and
Institutions Code section 1731.5, subdivision (c).”4 Notwithstanding this, defendant


4   The abstract reads: “DEFENDANT TO BE HOUSED AT DJJ PER WI1731.5(c)”

  Welfare and Institutions Code section 1731.5, subdivision (c) provides in pertinent part:
“Any person under 18 years of age who is not committed to the division pursuant to this
section may be transferred to the authority by the Secretary of the Department of
Corrections and Rehabilitation with the approval of the Director of the Division of
Juvenile Justice. In sentencing a person under 18 years of age, the court may order that
the person shall be transferred to the custody of the Division of Juvenile Facilities
pursuant to this subdivision. If the court makes this order and the division fails to accept
custody of the person, the person shall be returned to court for resentencing. The transfer
shall be solely for the purposes of housing the inmate, allowing participation in the
programs available at the institution by the inmate, and allowing division parole

                                              5
urges us to order the trial court to award conduct credits based on the argument in his
opening brief, ignoring, at least at this point in his supplemental briefing, the fact that
section 4019 does not provide conduct credits for persons detained pretrial in a juvenile
facility. We decline to do so.
       B. Equal Protection
       If defendant is entitled to pretrial conduct credits, it is because equal protection
requires he be treated like adult defendants. Notwithstanding the plain language of
section 4019, a minor who is tried as an adult and sentenced to state prison for his
offense is similarly situated to an adult sentenced to state prison and, thus, equal
protection principles entitle such minors to conduct credits for presentence time spent
detained in a juvenile facility. (People v. Garcia (1987) 195 Cal.App.3d 191, 197;
People v. Twine (1982) 135 Cal.App.3d 59, 62-63 (Twine).) As the Twine court
observed, “if [defendant] could not earn conduct credits for his period of presentence
detention in juvenile hall, he would wind up serving more total time in custody than a
defendant sentenced to state prison who was not detained pretrial.” (Twine, at p. 63.)
       The second question we posed to the parties in our request for supplemental
briefing was: “Is this defendant similarly situated to an adult sentenced to state prison so
that equal protection principles require he be awarded the same presentencing conduct
credits an adult would be?” Both parties answered in the affirmative, pointing out that
the abstract indicates defendant was sentenced to state prison, to be housed in DJJ under
Welfare and Institutions Code sections 1731.5, subdivision (c). In response to our second
question, defendant argues that since he was sentenced to state prison, equal protection
requires that he receive conduct credits like any other person serving a state prison


supervision of the inmate, who, in all other aspects shall be deemed to be committed to
the Department of Corrections and Rehabilitation and shall remain subject to the
jurisdiction of the Secretary of the Department of Corrections and Rehabilitation and the
Board of Parole Hearings.” (Italics added.)

                                               6
sentence. The People agree, arguing the trial court’s award of 15 percent conduct credits
was correct because that is what an adult defendant similarly situated to defendant here
would receive.
       But the record is not so clear that the trial court sentenced defendant to state prison
to be housed at DJJ pursuant to Welfare and Institutions Code section 1731.5, subdivision
(c). At the plea, the court noted that as part of the negotiated resolution, the parties
agreed that defendant was “unfit for juvenile court,” but that “he will be eligible and
amenable for and can benefit from treatment in a juvenile facility.” At sentencing, the
court stated: “the defendant who is a minor, was charged as an adult and pursuant to a
plea agreement has been convicted of an offense that makes him eligible for commitment
to the California Division of Juvenile Justice Facility. I find that an evaluation of the
defendant to see if he is amenable to training and treatment offered by the Division of
Juvenile Facilities . . . is not necessary. [¶] I have read and considered the psychological
evaluation . . . and the probation report and all attachments and I am satisfied that the
defendant is amenable to and will greatly benefit from the services offered by the
Department of Juvenile Justice Facility.” Later the court stated: “I find that the
appropriate disposition in this case is a commitment to the Division of Juvenile
Facilities.” (Italics added.) The court continued: “Generally speaking, a commitment to
the Department of Juvenile Justice is considered sort of an indeterminate sentence. The
minor can actually be released prior to the term served. However, the Court is required to
state for the record what the sentence would be if the defendant were sentenced to
prison.” At no time did the trial court expressly state it was sentencing defendant to
prison, to be housed at DJJ pursuant to Welfare and Institutions Code section 1731.5,
subdivision (c). The minute order states: “defendant is sentenced to the California
Department of Corrections, Juvenile Justice Facility.” (Capitalization omitted.)
Inconsistent with his earlier request in his supplemental briefing that we award the
conduct credits he requested in his original briefing, defendant later acknowledges in his

                                               7
supplemental briefing that if his sentence is a juvenile commitment, he is “not entitled to
any conduct credits.”
       But the People in their supplemental briefing maintain defendant was sentenced to
state prison, apparently giving defendant the benefit of the doubt. We will too. Instead
of zero conduct credit for his pretrial detention in the local juvenile facility, we will allow
the trial court’s award of 15 percent (38 days) to stand.
                                       DISPOSITION
       The judgment is affirmed.



                                                      /s/
                                                   MURRAY, J.



We concur:



    /s/
ROBIE, Acting P. J.



   /s/
MAURO, J.




                                               8